Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2007

In Re: Janet Francis
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1782




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Janet Francis " (2007). 2007 Decisions. Paper 1083.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1083


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-208                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-1782
                                   ________________

                                IN RE: JANET FRANCIS,

                                             Petitioner
                                   ________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                           (Related to Civ. No. 05-cv-04484)
                                   ________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    April 26, 2007

               BEFORE: BARRY, AMBRO and FISHER, Circuit Judges

                                 (Filed: May 18, 2007)

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

              Janet Francis, a former Guidance Counselor Technician in the Department

of the Army Technician Program, filed a mandamus petition with this Court on March 19,

2007. She argues that she was discharged from her position in violation of numerous

Constitutional rights and seeks an order requiring her reinstatement.

              Mandamus is a drastic remedy granted only in extraordinary cases. See In
re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To prevail, the

petitioner must establish that she has “no other adequate means” to obtain relief and that

she has a “clear and indisputable” right to issuance of the writ, and the reviewing court

must determine that the writ is appropriate under the circumstances. Id. at 378-79.

Mandamus cannot be used as a substitute for appeal. See, e.g., Id. At 372.

              In 2005, Petitioner filed a civil suit in the United States District Court

seeking reinstatement and money damages based on essentially the same facts alleged in

her mandamus petition. D.N.J. Civ. No. 05-cv-04484. The District Court dismissed her

complaint, and Francis filed two appeals, which are currently pending before this Court.

C.A. Nos. 06-2793 and 06-2920. These pending appeals clearly provide an adequate

means for her to seek the relief requested in her mandamus petition. Therefore, the

petition for a writ of mandamus is denied.




                                              2